         Case 5:18-cr-00227-SLP Document 163 Filed 08/11/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

Oklahoma City, Oklahoma

Dated: August 11, 2021

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
                                                  )
v.                                                )              Case No. CR-18-227-SLP
                                                  )
JOSEPH MALDONADO-PASSAGE,                         )
                                                  )
              Defendant.                          )

ENTER ORDER:

       In accordance with the Tenth Circuit’s Order and Judgment [Doc. No. 160 & 161],
affirming Defendant’s conviction, vacating the sentence and remanding this matter for
resentencing, the United States Probation office is directed to file a Supplement to its Final
Presentence Investigation Report on or before August 20, 2021. Deadlines for objections
to the Supplement, the filing of an Amended Final Presentence Investigation Report,
Sentencing Memorandums and Objections thereto shall be triggered in accordance with
Fed. R. Crim. P. 32 and LCrR 32.2

       THE ABOVE ORDER ENTERED AT THE DIRECTION OF JUDGE SCOTT L. PALK.




                                           Carmelita Reeder Shinn, Clerk of Court
                                           Western District of Oklahoma


                                           By:    s/Marcia J. Davis
                                                  Deputy Clerk
